Court of Appeals, State of Michigan

                                               ORDER
                                                                            Michael J. Riordan
Thaddeus J Andrusz v Jacqueline R Andrusz                                     Presiding Judge

Docket No.    331339                                                        Amy Ronayne Krause

LC No.        2008-744224-DM                                                Brock A. Swartzle
                                                                              Judges


                The Court orders that the July 13, 2017 opinion is hereby AMENDED to correct a
clerical error. The first sentence in the last paragraph is amended to read: "The trial court's order is
reversed to the extent it includes the entirety of plaintiff's earned income beyond his taxable income in
calculating his spousal support obligations." In all other respects, the July 13, 2017 opinion remains
unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 JUL 18 2011
                                        Date